[Cite as Davis v. Cinnamon Lake Assn., Inc., 2020-Ohio-5374.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STEVEN TODD DAVIS                                         C.A. No.   19AP0052

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
CINNAMON LAKE ASSOCIATION,                                COURT OF COMMON PLEAS
INC., et al.                                              COUNTY OF WAYNE, OHIO
                                                          CASE No.   2018-CVC-H-000055
        Appellees

                                DECISION AND JOURNAL ENTRY

Dated: November 23, 2020



        CARR, Judge.

        {¶1}    Appellant, Steven Todd Davis, appeals the judgment of the Wayne County Court

of Common Pleas. This Court affirms.

                                                     I.

        {¶2}    This matter arises out of a dispute between Davis and his former employer,

Cinnamon Lake Assoc., Inc. (“Cinnamon Lake”). Cinnamon Lake is a homeowner’s association.

In March 2017, Davis resigned from another job to take a position with Cinnamon Lake as a

maintenance supervisor.         Pursuant to the Cinnamon Lake’s Employee Handbook (“the

Handbook”), Davis was subject to a 90-day probationary period. A number of issues arose during

Davis’s probationary period, several of which were performance related. Cinnamon Lake’s board

of directors ultimately decided not to retain Davis as a permanent employee. On May 22, 2017,

Cinnamon’s Lake’s president, Ron Arrichi, informed Davis of the board’s decision.
                                               2


       {¶3}   Davis filed a complaint against Cinnamon Lake, Arrichi, and several other

defendants in the Wayne County Court of Common Pleas. Several months later, with leave of

court, Davis filed an amended complaint against Cinnamon Lake and Arrichi. Davis alleged

claims for promissory estoppel and a violation of R.C. 4112.02, Ohio’s statute governing unlawful

discriminatory practices. Cinnamon Lake filed an answer generally denying the claims in the

complaint and asserting a number of affirmative defenses.

       {¶4}   The matter proceeded through the discovery process. Cinnamon Lake filed a

motion for summary judgment against Davis, arguing that Davis had failed to make a prima facie

case in support of his claims. Davis filed a brief in opposition to the motion, and Cinnamon Lake

replied thereto. On September 6, 2019, the trial court issued a judgment entry granting summary

judgment in favor of Cinnamon Lake. In reaching its conclusion, the trial court determined that

Davis had neither presented evidence that he was suffering from a disability, nor had he

demonstrated that Cinnamon Lake’s board of directors perceived him to have a disability at the

time of his firing. The trial court further concluded that there was no evidence that Cinnamon

Lake made a clear and unambiguous promise to Davis that he would be hired on a permanent basis.

       {¶5}   On appeal, Davis raises four assignments of error.

                                               II.

                                ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE
       ERROR WHEN IT CONCLUDED FOR A JURY THE DEFENDANTS-
       APPELLEES DID NOT PERCEIVE THE PLAINTIFF-APPELLANT AS
       DISABLED    TO   SUPPORT  AN   [R.C.] 4112.02 DISABILITY
       DISCRIMINATION CLAIM BY WEIGHING THE SUFFICIENCY OF
       INFORMATION APPELLEE ARRICHI VOLUNTEERED HE HEARD FROM
       THE APPELLANT TO DECIDE WHETHER OR NOT THE APPELLANT
       COULD PROVE THE APPELLEE PERCEIVED HIM AS HAVING THE
       DISABILITY OF CANCER.
                                                 3


                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE
       ERROR WHEN IT CONCLUDED FOR A JURY THE DEFENDANTS-
       APPELLEES DID NOT REGARD THE APPELLANT AS HAVING THE
       DISABILITY OF CANCER WHEN MAKING A DECISION TO TERMINATE
       HIS EMPLOYMENT.

       {¶6}    In his first and second assignments of error, Davis contends that the trial court erred

in granting summary judgment to Cinnamon Lake on his employment discrimination claim on the

basis that he failed to demonstrate that his employer was aware that he had cancer. Davis argues

that the trial court failed to consider circumstantial evidence which supported the conclusion that

Cinnamon Lake’s board regarded Davis as disabled at the time it let him go. Davis asserts that

there is a question of fact as to whether Cinnamon Lake terminated his employment because it did

not want an employee who would need to take significant time off to seek cancer treatment. This

Court disagrees.

       {¶7}    This Court reviews an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105 (1996). This Court applies the same standard as the trial court,

viewing the facts in the case in the light most favorable to the non-moving party and resolving any

doubt in favor of the non-moving party. Viock v. Stowe-Woodward Co., 13 Ohio App.3d 7, 12

(6th Dist.1983).

       {¶8}    Pursuant to Civ.R. 56(C), summary judgment is proper if:

       (1) No genuine issue as to any material fact remains to be litigated; (2) the moving
       party is entitled to judgment as a matter of law; and (3) it appears from the evidence
       that reasonable minds can come to but one conclusion, and viewing such evidence
       most strongly in favor of the party against whom the motion for summary judgment
       is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977).
                                                   4


        {¶9}    The party moving for summary judgment bears the initial burden of informing the

trial court of the basis for the motion and pointing to parts of the record that show the absence of

a genuine issue of material fact. Dresher v. Burt, 75 Ohio St.3d 280, 292-293 (1996). Specifically,

the moving party must support the motion by pointing to some evidence in the record of the type

listed in Civ.R. 56(C). Id. Once a moving party satisfies its burden of supporting its motion for

summary judgment with acceptable evidence pursuant to Civ.R. 56(C), Civ.R. 56(E) provides that

the non-moving party may not rest upon the mere allegations or denials of the moving party’s

pleadings. Rather, the non-moving party has a reciprocal burden of responding by setting forth

specific facts, demonstrating that a “genuine triable issue” exists to be litigated at trial. State ex

rel. Zimmerman v. Tompkins, 75 Ohio St.3d 447, 449 (1996).

        {¶10} R.C. 4112.02(A) states that “[i]t shall be an unlawful discriminatory practice * * *

[f]or any employer, because of the * * * disability * * * of any person, to discharge without just

cause, to refuse to hire, or otherwise to discriminate against that person with respect to hire, tenure,

terms, conditions, or privileges of employment, or any other matter directly or indirectly related to

employment.”

        {¶11} “To establish a prima facie disability wrongful discharge violation of R.C.

4112.02(A), a plaintiff must show that 1) he is disabled; 2) he suffered an adverse employment

action at least in part due to his handicap; and 3) that he could safely and substantially perform all

essential functions of the job.” Stembridge v. Summit Academy Mgt., 9th Dist. Summit No. 23083,

2006-Ohio-4076, ¶ 22, citing Hood v. Diamond Products, Inc., 74 Ohio St.3d 298, 302 (1996).

“Once the prima facie case is established, the burden shifts to the defendant to offer a legitimate,

nondiscriminatory reason for their action.” Stembridge at ¶ 22. If indeed the defendant sets forth
                                                  5


a legitimate, nondiscriminatory reason for the adverse action, the plaintiff must then demonstrate

that the reason is a pretext for impermissible discrimination. Id.

       {¶12} R.C. 4112.01(A)(13) defines “[d]isability” as “a physical or mental impairment that

substantially limits one or more major life activities, including the functions of caring for one’s

self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and

working; a record of a physical or mental impairment; or being regarded as having a physical or

mental impairment.”

       {¶13} The Supreme Court of Ohio has held that Ohio courts considering a disability

discrimination claim may look to case law interpreting the Americans with Disabilities Act. See

Columbus Civ. Serv. Comm. v. McGlone, 82 Ohio St.3d 569, 573 (1998). “An individual is

considered ‘disabled’ under the ADA if she (1) ‘has a physical or mental impairment that

substantially limits one or more of the major life activities of such individual,’ (2) ‘has a record of

such impairment,’ or (3) is regarded by [his] employer as having such an impairment.” Gruener

v. Ohio Cas. Ins., Co., 510 F.3d 661, 664 (6th Cir.2008), quoting Sullivan v. River Valley School

Dist., 197 F.3d 804, 810 (6th Cir.1999).

       {¶14} In support of its motion for summary judgment, Cinnamon Lake provided affidavits

from its board members and its office manager. Cinnamon Lake also attached a copy of the

Handbook. All of the board members averred that Davis was hired on a probationary basis on

March 20, 2017, and that he was informed of the board’s decision not to hire him on a permanent

basis on May 22, 2017. Arrichi, in his capacity as board president, as well as board members Carl

Habel and Tim Huffman, averred that Davis was never offered or promised permanent

employment with Cinnamon Lake. During the interview process, Davis represented that he was a

highly knowledgeable maintenance worker who had skilled-maintenance certificates in the areas
                                                 6


of welding, electrical work, and plumbing. Huffman averred that it became clear during Davis’s

probationary period that he did not possesses the skills that he had represented. On multiple

occasions, Huffman had to instruct Davis regarding basic concepts of electrical work. Davis was

unable to produce copies of his trade certificates. Other Cinnamon Lake employees reported that

Davis would sit idle in his truck when he was not being observed and, further, that he may have

been responsible for cans of paint missing from the storage building.

       {¶15} On one occasion, Davis asked Arrichi to sign a home arrest work release that was

related to a disorderly conduct conviction in Wayne County Municipal Court. The conviction

occurred in April 2017. Arrichi was not comfortable signing the document.

       {¶16} Arrichi averred that while he recalled a conversation where Davis indicated that he

had been “previously treated for cancer[,]” Davis did not provide any additional details about the

nature of the treatment, nor did Davis indicate that he was limited in any of his life activities.

Arrichi further averred that Davis never provided any documentation indicating that he had a

physical or mental impairment. Arrichi never perceived any activity that would suggest Davis had

a disability. Cinnamon Lake’s other board members averred that Davis never informed Cinnamon

Lake that he had a disability and that they were not aware of any disability at the time they decided

not to retain Davis as a permanent employee.

       {¶17} In opposing the motion for summary judgment, Davis pointed to supposed

admissions by Arrichi and Huffman during their deposition testimony. Huffman testified that

Davis’s employment with Cinnamon Lake ended because of Davis’s inability to do his job.

Huffman recalled multiple occasions where Davis lacked the knowledge necessary to complete

electrical projects and sought Huffman’s assistance. Huffman further testified that Davis was
                                                 7


hostile towards Cinnamon Lake members who needed his assistance. Huffman had no knowledge

of any health issues at the time the board decided to discontinue Davis’s employment.

       {¶18} Arrichi gave similar testimony. When asked during his deposition if he spoke to

other board members about whether Davis had cancer, Arrichi responded, “No, I did not. I didn’t

even know he had cancer.” While Arrichi acknowledged a conversation where Davis mentioned

previously being treated for cancer, Arrichi explained that the conversation did not cause him to

“take notice that he had cancer, [or] that it would affect his job and/or anything else.” When asked

whether Davis sought permission to go to a cancer-related doctor’s appointment, Arrichi testified

that “[Davis] never said that[]” and it was his understanding that the appointment was a

“semiannual check for clean health.”

       {¶19} The aforementioned evidence, even when viewed in the light most favorable to

Davis, failed to establish a prima facie violation of R.C. 4112.02(A). Davis never presented

evidence demonstrating that he was either disabled or was regarded as disabled during his

employment with Cinnamon Lake.           Furthermore, while Arrichi acknowledged that Davis

mentioned that he had previously been treated for cancer, there was no evidence presented that

anyone associated with Cinnamon Lake, including Arrichi, had even the slightest inclination that

Davis had cancer during the course of his employment. Davis correctly notes that a plaintiff in a

civil action may prove his case by either direct or circumstantial evidence. See Mauzy v. Kelly

Servs., Inc., 75 Ohio St.3d 578, 584 (1996). Significantly, however, Davis failed to present any

evidence, either direct or circumstantial, showing that Cinnamon Lake’s decision to not retain him

as a permanent employee was related to either a disability or a perceived disability. Under these

circumstances, the trial court did not err in awarding summary judgment to Cinnamon Lake.

       {¶20} Davis’s first and second assignments of error are overruled.
                                                8


                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE
       ERROR WHEN IT CONCLUDED AS A MATTER OF LAW THE
       DEFENDANTS-APPELLEES DID NOT HAVE TO RETAIN THE APPELLANT
       BECAUSE HE WAS AN AT-WILL EMPLOYEE ON PROBATION GIVEN
       [R.C.] 4112.02 PROTECTS AT-WILL EMPLOYEES FROM TERMINATION
       OF EMPLOYMENT DUE TO HAVING A PERCEIVED DISABILITY
       WHETHER THEY ARE ON PROBATION OR NOT.

       {¶21} In his third assignment of error, Davis contends that the trial court erred in

concluding that Cinnamon Lake was not required to retain Davis due to his status as an at-will,

probationary employee given that his perceived disability triggered protections under R.C.

4112.02(A). As noted in this Court’s resolution of Davis’s first and second assignments of error,

Davis failed to establish a prima facie violation of R.C. 4112.02(A) based on a disability or a

perceived disability. Accordingly, we decline to address Davis’s third assignment of error as it

has been rendered moot. App.R. 12(A)(1)(c).

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT COMMITTED PREJUDICIAL AND REVERSIBLE
       ERROR WHEN IT CONCLUDED THE DEFENDANTS-APPELLEES WERE
       NOT ESTOPPED TO TERMINATE THE APPELLANT’S EMPLOYMENT
       GIVEN THE RECORD SHOWS THERE IS DIRECT EVIDENCE BY WAY OF
       ADMISSION THE APPELLANT WAS HIRED TO BE RETAINED AS A
       PERMANENT EMPLOYEE AFTER 90 DAYS IF HE QUIT EMPLOYMENT
       WITH A PREVIOUS EMPLOYER TO COME TO WORK FOR THE APPELLEE
       ASSOCIATION.

       {¶22} In his final assignment of error, Davis contends that the trial court erred in entering

summary judgment on his promissory estoppel claim. This Court disagrees.

       {¶23} In reviewing Davis’s claim that the trial court erred in granting summary judgment

to Cinnamon Lake on his promissory estoppel claim, we renew the standard of review set forth

above in resolving Davis’s claim that the trial court erred in granting summary judgment to

Cinnamon Lake on his employment discrimination claim. See Temple, 50 Ohio St.2d at 327.
                                                9


       {¶24} This Court has held that the elements necessary to establish a claim for promissory

estoppel are “a promise, clear and unambiguous in its terms; reliance by the party to whom the

promise is made; that the reliance was reasonable and foreseeable; and that the party claiming

estoppel was injured by the reliance.” Rigby v. Fallsway Equip. Co., Inc., 150 Ohio App.3d 155,

2002-Ohio-6120, ¶ 25 (9th Dist.), quoting Healey v. Republic Powdered Metals, Inc., 85 Ohio

App.3d 281, 284 (9th Dist.1992). Generally speaking, an employment relationship in Ohio is

terminable at the will of either party absent an express agreement to the contrary. Stembridge,

2006-Ohio-4076, at ¶ 26. The Supreme Court of Ohio has held that “[a]bsent fraud in the

inducement, a disclaimer in an employee handbook stating that employment is at will precludes

an employment contract other than at will based upon the terms of the employee handbook.” Wing

v. Anchor Media, Ltd. of Texas, 59 Ohio St.3d 108 (1991), paragraph one of the syllabus.

       {¶25} The crux of Davis’s argument on appeal is that Arrichi admitted during his

deposition testimony that Davis stepped away from another position with the understanding that

Cinnamon Lake would hire him as a permanent employee. Davis maintains that Arrichi admitted

that Davis was not hired on an at-will basis. In support of this position, Davis highlights a quote

from the deposition where Arrichi stated, “My understanding was [Davis] was going to be hired

as -- the job would be permanently his until he proved otherwise.”

       {¶26} A review of Arrichi’s deposition testimony reveals that Davis’s argument is without

merit. Davis was brought before the board for a job interview by the board president who preceded

Arrichi. Arrichi participated in the interview. By the time that Cinnamon Lake decided not to

retain Davis as a permanent employee, Arrichi had assumed the role of board president. Arrichi

was aware that Davis left another position to work at Cinnamon Lake. Arrichi explained that

Davis was in the midst of a 90-day probationary period at the time Cinnamon Lake decided not to
                                               10


retain him.1 Arrichi testified that Davis was hired with the hope of retaining him as a permanent

employee after he completed his probationary period. When counsel for Davis sought clarification

as to whether the position was permanent, Arrichi responded, “After the 90 days, that is what is

stated in our manual.” Anna Gibson, who serves as office manager at Cinnamon Lake, averred

that Davis acknowledged receiving a copy of the Handbook on March 8, 2017. The Handbook

provides that “It is not intended to create, and does not create, a contract of employment, either

express or implied, between [Cinnamon Lake] and any of our employees for employment, hours

of work, or the providing of benefits. Our employees are employees-at-will.” The Handbook

further provides that all new employees are subject to a 90-day probationary period. There is no

dispute here that Cinnamon Lake made the decision to part ways with Davis prior to the expiration

of the 90-day probationary window.

       {¶27} Under these circumstances, where Davis was subject to a 90-day probationary

period pursuant to the Handbook, and where there was no evidence that Cinnamon Lake made a

clear and unambiguous promise that Davis would be retained beyond the 90-day probationary

period, the trial court did not err in granting summary judgment in favor of Cinnamon Lake on

Davis’s promissory estoppel claim.

       {¶28} Davis’s final assignment of error is overruled.

                                               III.

       {¶29} Davis’s assignments of error are overruled. The judgment of the Wayne County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.

       1
         During Arrichi’s deposition, counsel for the respective parties strongly disagreed as to
whether Davis’s exit from Cinnamon Lake should be characterized as a termination. The gist of
Arrichi’s testimony was that Davis was relieved of his duties during his probationary period but
he was not terminated.
                                                11




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT




CALLAHAN, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

MICHAEL T. CONWAY, Attorney at Law, for Appellant.

STEPHEN J. CHUPARKOFF, Attorney at Law, for Appellee.